Citation Nr: 1007853	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for stroke with left-
sided weakness, to include as secondary to heart disease.

3.  Entitlement to service connection for left visual 
impairment, to include as secondary to stroke.

4.  Entitlement to service connection for left auditory 
impairment, to include as secondary to stroke.

5.  Entitlement to service connection for thyroid 
dysfunction, to include as secondary to stroke.

6.  Entitlement to service connection for seizure disorder, 
to include as secondary to stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2009, the Board requested the opinion of a 
medical specialist from the Veterans Health Administration 
(VHA).  The requested opinion was received in December 2009.  
In December 2009, the Board informed the appellant that it 
had requested a specialist's opinion in conjunction with the 
adjudication of his appeal, provided him with a copy of the 
opinion and indicated that he was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In response, in January 2010, the 
appellant's representative acknowledged the specialist's 
opinions and cited them in support of the appellant's claim.  
As such, the Board will proceed with the consideration of his 
case.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's atrial 
fibrillation is not related to service or to an incident of 
service origin, the Veteran's congenital atrial septal defect 
clearly and unmistakably preexisted service and clearly and 
unmistakably was not permanently aggravated beyond the 
natural progression of the disorder by the Veteran's service, 
and the Veteran's heart disease did not manifest to a 
compensable level within one year of separation from service.

2.  The medical evidence shows that the Veteran's stroke with 
left-sided weakness was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin, including any service-connected 
disorder.

3.  The medical evidence shows that the Veteran's left visual 
impairment was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including any service-connected disorder.

4.  The medical evidence shows that the Veteran's left 
auditory impairment was not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin, including any service-connected 
disorder.

5.  The medical evidence shows that the Veteran's thyroid 
dysfunction was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including any service-connected disorder.

6.  The medical evidence shows that the Veteran's seizure 
disorder was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including any service-connected disorder.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for a grant of service connection for stroke 
with left-sided weakness, to include as secondary to heart 
disease, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

3.  The criteria for a grant of service connection for left 
visual impairment, to include as secondary to stroke, have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

4.  The criteria for a grant of service connection for left 
auditory impairment, to include as secondary to stroke, have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

5.  The criteria for a grant of service connection for 
thyroid dysfunction, to include as secondary to stroke, have 
not been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

6.  The criteria for a grant of service connection for 
seizure disorder, to include as secondary to stroke, have not 
been met.  38 U.S.C.A. §§ 1101, 1131, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, VA's duty to notify was satisfied by a letter sent to 
the appellant in September 2003 that fully addressed all 
notice elements and was sent prior to the initial RO 
decision.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. F.F., K.H., D.R., J.B., J.H., and O.N.  A 
VA medical opinion was obtained from the VHA in December 
2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, where a Veteran served 90 days or 
more, and cardiovascular-renal disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

At the time of the service entrance examination, every 
Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995) (a lay person's account of what a 
physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a preexisting 
condition); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reveal any 
complaint, diagnois, or treatment for any heart disease, 
stroke, visual or auditory impairment, thyroid dysfunction, 
or seizure disorder.  Upon examination at entrance to and 
separation from service, in September 1980 and August 1984 
respectively, the Veteran was not noted to have any heart 
disease, stroke, visual or auditory impairment, thyroid 
dysfunction, or seizure disorder.

The Veteran's post-service treatment reveals that the Veteran 
was noted to have a heart murmur in May 1988.  In August 1998 
the Veteran was diagnosed with hypothyroidism.  In January 
2000 the Veteran underwent surgical repair of a secundum 
atrial septal defect, that was described as a congenital 
heart defect, in a private hospital.  The Veteran suffered a 
stroke subsequent to his heart repair surgery.  A private 
treatment note, dated in March 2000, reveals that the Veteran 
was unscathed by his stroke except for left neglect and 
extinction.  In a private treatment note, dated in October 
2001, the Veteran was diagnosed with seizures.  In private 
treatment notes, dated June 2002 to March 2003, Dr. F.F. 
diagnosed the Veteran with a history of congenital heart 
disease status post surgical correction and a history of 
atrial fibrillation.  In a private treatment note, dated in 
April 2003, the Veteran was diagnosed with a left visual 
deficit.  Dr. O.N., in a statement dated in October 2004, 
indicated that the Veteran was diagnosed with a heart murmur 
and irregular heart beat prior to 1980.

In December 2009 the Veteran's claims folder was examined by 
a VA cardiologist.  Upon review of the Veteran's medical 
records, the cardiologist noted that the Veteran was found to 
have a soft systolic aortic murmur in May 1988 and that he 
murmur grade 1/6 in April 1996.  A May 1988 electrocardiogram 
(EKG) was noted to reveal an incomplete right bundle branch 
block.  The records revealed complaints of cramps in the legs 
in August 1988 and cold feet in October 1997.  An EKG dated 
in April 1996 revealed sinus bradycardia with right axis 
deviation and an incomplete right bundle branch block.  An 
EKG dated in October 1997 was noted to reveal sinus 
bradycardia, incomplete right bundle branch block, and right 
axis deviation.  The Veteran was noted to have undergone a 
surgical repair of an atrial septal defect (secundum) in 
January 2000 and that the Veteran suffered an embolic 
cardiovascular accident on January 2000.  The Veteran was 
noted to then have developed some atrial 
fibrillation/flutter.  The examiner noted that the Veteran 
was admitted with seizures in October 2001.  A December 2001 
private treatment note was reported to indicated that the 
Veteran had episodic atrial fibrillation.  The examiner noted 
that in October 2004 Dr. O.N. reported that the Veteran had a 
documented murmur and irregular heart beat prior to 1980.  
The examiner stated that the Veteran reported that he was 
unable to keep up with the rest of the troops, that he was 
reassigned to the unit for the weak and overweight, and that 
his hard work and attempts to keep up with the unit resulted 
in his heart developing a hole.

The VA cardiologist opined that the Veteran had a congenital 
heart disease with a secundum atrial septal defect that 
existed prior to 1980.  The cardiologist further opined that 
there "is no likelihood that the condition permanently 
increased in severity during the service or within the first 
post-service year beyond its natural progression."  The 
cardiologist rendered the opinion that the Veteran's left 
sided weakness, left visual disorder, left auditory disorder, 
thyroid disorder, and seizure disorder are not at least as 
likely as not proximately due to or chronically aggravated by 
the Veteran's current heart condition.  The cardiologist 
indicated that they were more likely due to the Veteran's 
post-operative cerebrovascular accident.  The cardiologist 
last opined that the Veteran's thyroid condition was not due 
to his heart condition and that the Veteran had a family 
history of hypothyroidism.

A.  Heart Disease

The Veteran seeks entitlement to service connection for heart 
disease.  The Veteran contends that his current heart 
condition is due to hard work in service causing a hole in 
his heart to develop.

The Board finds that entitlement to service connection for 
heart disease is not warranted.  The Veteran is currently 
diagnosed with atrial fibrillation and status post surgical 
repair of an atrial septal defect (secundum).  As noted above 
the Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any heart condition.  
The Veteran's post-service treatment records reveal that the 
Veteran has been diagnosed with and treated for a heart 
murmur since prior to 1980.  A VA cardiologist, after 
thoroughly examining the Veteran's claims folder rendered the 
opinion that the Veteran's heart disease was a congenital 
defect and that it was not permanently aggravated beyond the 
natural progression of the disease by the Veteran's active 
service.  As the Veteran's surgically corrected atrial septal 
defect clearly and unmistakably preexisted service and 
clearly and unmistakably was not aggravated beyond the 
natural progression of the condition by the Veteran's active 
service, and there is no indication that the Veteran's 
current atrial fibrillation is due to or aggravated by the 
Veteran's active service, entitlement to service connection 
for heart disease is denied.

B.  Stroke with Left-Sided Weakness

The Veteran seeks service connection for stroke with left-
sided weakness, to include as secondary to heart disease.

The Board finds that entitlement to service connection for 
stroke with left-sided weakness, to include as secondary to 
heart disease, is not warranted.  The Veteran's service 
treatment records do not reveal any compliant, diagnosis, or 
treatment for stroke.  The Veteran's post-service treatment 
records reveal that the Veteran had a stroke in January 2000 
after surgical repair of a congenital heart defect.  There is 
no indication in the claims folder associating the Veteran's 
stroke with the Veteran's active service.  In addition, the 
Veteran is not currently in receipt of service connected 
benefits for heart disease.  As such, entitlement to service 
connection for stroke with left-sided weakness, to include as 
secondary to heart disease, is denied.

C.  Left Visual Impairment, Left Auditory Impairment,
Thyroid Dysfunction, and Seizure Disorder

The Veteran seeks service connection for left visual 
impairment, left auditory impairment, thyroid dysfunction, 
and seizure disorder, all to include as secondary to stroke 
with left-sided weakness.

The Board finds that entitlement to service connection for 
left visual impairment, left auditory impairment, thyroid 
dysfunction, and seizure disorder, all to include as 
secondary to stroke with left-sided weakness, is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any of 
these condition.  The Veteran's treatment records and the 
report of a VA cardiologist reveal that he has been diagnosed 
with these conditions as due to the Veteran's stroke 
following heart surgery in January 2000.  There is no 
indication that any of these conditions may be due to or 
permanently aggravated by the Veteran's active service and 
the Veteran is not currently in receipt of service connected 
benefits for stroke with left-sided weakness or any other 
disability.  As such the Veteran's claims of entitlement to 
service connection for left visual impairment, left auditory 
impairment, thyroid dysfunction, and seizure disorder, all to 
include as secondary to stroke with left-sided weakness, are 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for heart disease is denied.

Service connection for stroke with left-sided weakness, to 
include as secondary to heart disease, is denied.

Service connection for left visual impairment, to include as 
secondary to stroke, is denied.

Service connection for left auditory impairment, to include 
as secondary to stroke, is denied.

Service connection for thyroid dysfunction, to include as 
secondary to stroke, is denied.

Service connection for seizure disorder, to include as 
secondary to stroke, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


